CAMPBELL, Acting Chief Judge,
dissenting.
I respectfully dissent. The parties in this marriage were married for twelve years. There are no children. Wife is thirty-six years of age and Husband is thirty-nine. Wife, who has a high school education, has worked part-time during the marriage as a waitress. Her average gross monthly income is $545. Husband’s average annual income from 1987 to 1992 was in excess of $100,000. During the marriage, the parties traveled extensively to such places as California, China, the Cayman Islands, Hong Kong, Singapore, Bangkok, Bali and Mexico. Wife has some health problems that interfere with her work. While Wife received some $149,-000 in marital assets, she was awarded no alimony and only one-half of her attorney’s fees.
I conclude it was an abuse of discretion to fail to award Wife alimony and all of her attorney’s fees and would, accordingly, reverse.